Citation Nr: 9903427	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1996, for the grant of a total evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from August 1968 to January 1977.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran lives in Kentucky and his claims 
are currently handled by the Louisville, Kentucky RO.

In a July 1996 decision, the Board granted a 70 percent 
evaluation for PTSD. That same month, the RO assigned an 
effective date of December 14, 1992. In November 1997, the RO 
granted the veteran's claim for a total rating due to 
individual unemployability, effective from December 5, 1996.  
This decision also denied his claims for an increased rating 
for left ear hearing loss with tinnitus, and for an increased 
rating for post-traumatic stress disorder.  On an attachment 
to his substantive appeal, received in May 1998, the veteran 
stated, "I AM ONLY APPEALING THESE ISSUES: The effective 
date of entitlement to individual unemployability, December 
5, 1996.  It should be effective December 14, 1992."  In a 
December 1998 informal hearing presentation, the veteran's 
service representative argued that the wording of the 
veteran's substantive appeal implied that the veteran also 
wished to appeal the denial of an increased rating in excess 
of 70 percent for post-traumatic stress disorder.  However, 
the Board has reviewed the veteran's substantive appeal and 
it clearly only indicates that the veteran wishes to appeal 
the earlier effective date issue.  Accordingly, the Board 
finds that only the claim for an earlier effective date for 
entitlement to a total rating based on individual 
unemployability is currently in appellate status before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran submitted a claim for a total rating based on 
individual unemployability in January 1994.  

3.  The veteran was unemployable due to PTSD as August 30, 
1993.


CONCLUSION OF LAW

The criteria for an effective date of August 30, 1993, for 
the grant of a total evaluation based on individual 
unemployability have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran seeks an earlier effective date for the grant of 
a total rating based on individual unemployability.  By 
rating action in November 1997, the veteran was granted a 
total rating based on individual unemployability effective 
from December 5, 1996.  The veteran asserts that he was 
assigned an increased rating of 70 percent for post-traumatic 
stress disorder effective December 14, 1992.  He maintains 
that he has also been unemployable since December 14, 1992, 
and that the award of a total rating based on individual 
unemployability should be effective from at least December 
14, 1992.

Applicable regulations provide that the effective date of an 
increase in disability compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except that the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).

In this case, the Board, in July 1996, held that the 
veteran's claim for an total rating based on individual 
unemployability was received by the VA on January 4, 1994.  
Under 38 C.F.R. § 3.400(o)(2) there are no circumstances in 
which the veteran would be entitled to an effective date 
prior to January 4, 1993, one year prior to receipt of his 
claim.  The Board must make a determination as to what date 
the veteran became unemployable.  If he became unemployable 
due to service-connected disability prior to December 5, 
1996, he would be entitled to an earlier effective date.

The record reveals that the veteran left school in 10th grade 
and that he obtained his GED in 1992.  He reported that he 
last worked full time in 1986.  The veteran's only 
compensable service-connected disability is post-traumatic 
stress disorder.

The claims file includes an April 1993 letter from a 
rehabilitation counselor with the West Virginia State Board 
of Rehabilitation.  The counselor noted that the veteran 
completed a vocational technical program in the summer of 
1992.  In September 1992 the veteran was placed in a work 
experience program at the RO.  The veteran performed well 
while he was entering data onto a computer by himself. 
However, he was transferred to the front desk after a month, 
where he was required to have contact with others, and he 
quit.  The counselor stated that she believed that the 
veteran could work a carefully selected competitive job with 
appropriate support.  The veteran needed placement in which 
interaction with others was minimized; specifically, a job 
with no dealings with the public, little contact with co-
workers, and the least possible amount of supervision.

On VA psychiatric examination in June 1993, the veteran 
reported that since service he had jobs as a boat deck hand, 
as a truck driver, and doing security work.  He stated that 
he had been taking computer training at the local vocational 
rehabilitation school, graduating in the top third of his 
class.  He stated that he had been increasingly depressed, 
irritable, isolating and felt that his future was rather 
bleak.  He reported that he no longer had any hobbies.  He 
did not have anything to do with any of his neighbors except 
one who was a Navy veteran.  On mental status examination the 
veteran's affect was depressed, with frequent downward gazes.  
While discussing his Vietnam experiences he was frequently 
tearful.  He reported marked difficulty with insomnia and 
frequent suicidal thoughts since Vietnam.  He had no 
hallucinations other than his flashbacks.  The veteran was 
alert and understood the purpose of the examination.  He was 
oriented in all spheres.  His memory and remote sphere were 
impaired.  He could recall four of the past five presidents.  
He was not aware of the governor of the state.  He was noted 
to be competent to handle his own affairs.  He understood his 
illness and the need for treatment.  Insight and judgment 
were fair to good.  The diagnoses included post-traumatic 
stress disorder and depression.

The veteran received VA inpatient treatment for seven days in 
July 1993.  He reported that he had given up his apartment 
and that he had been living at the riverbank.  On examination 
the veteran's speech was spontaneous and relevant.  He was 
oriented times three and his mood seemed appropriate.  The 
veteran reported intervals of flashbacks, but did not report 
psychotic symptoms.  His insight and judgment were fair and 
his memory was fairly intact.  He was not fully aware of 
current events.  Intelligence was estimated to be normal.  
The diagnoses included post-traumatic stress disorder and 
alcohol dependence.

On August 30, 1993, the veteran sought admission to a VA 
hospital.  He reported that he was homeless and he reported 
suicidal ideation.  The veteran stated that he was going to 
buy a gun when his benefits check arrived.  He later stated 
that he was going to give the money to a VA post-traumatic 
stress disorder clinic.  It was the examiner's opinion that 
the veteran reported suicidal ideation to gain admission into 
the hospital. The veteran was in a VA inpatient post-
traumatic stress disorder program through October 9, 1993.  
On admission examination the veteran's affect was generally 
bland, but it was possible for him to express other emotions. 
He appeared tense and anxious.  He performed serial sevens 
very poorly with repeated mistakes, but did better when told 
to relax and slow down.  There was no suicidal or homicidal 
ideation and no observed evidence of gross psychosis.  His 
speech was relevant.  He seemed to have difficulty with 
trust.  The veteran was noted to have major problems with 
sleep problems, depression, communication, anger, violent 
outbursts, numbing, hyperalertedness and moderate problems 
with intrusive symptoms and guilt.  On discharge the veteran 
was not thought to be acutely suicidal or homicidal.  Other 
problems noted were homelessness and a tendency to isolate 
himself.  The veteran was noted to be introverted.  The 
veteran was involved in group and individual therapy.  As the 
program contined the veteran was noted to be interacting a 
little more spontaneously in group and socially on the unit.  
By the fifth week he had a more positive attitude and started 
making some plans for after discharge, and by the end of the 
program had some increased participation and decreased 
depression by observation (although not by self report) and 
continued with a positive attitude with some future goals.  
He reported some improvement in sleep although some of that 
was dependent on his being in the hospital.  He needed 
additional work to come to terms with realistic expectations 
of himself in light of his continued problems.  The examiner 
thought that the veteran was not capable of returning to full 
employment and had a severe impairment in his ability to 
obtain and retain employment.  The diagnoses included post-
traumatic stress disorder, alcohol dependence in partial 
remission, and depressive disorder, not otherwise specified.  
Psychosocial stressors were noted to be severe and the 
veteran's global assessment of functioning (GAF) was 
estimated to be between 38 and 45.

A request for VA treatment records dated from December 1995 
to January 1997 only reveals treatment at a VA mental health 
clinic in December 1996.  On December 4, 1996, the veteran 
was seen as a walk-in requesting medication to help him 
sleep.  He reported that his combat-related difficulties 
increased during that time of the year and he felt that he 
would be better able to deal with them if he had some 
medication for the insomnia.  The veteran reported that he 
had been "drifting around the country" but he planned on 
staying in the area for awhile.  He reported that he had been 
on several psychiatric medications in the past.  The veteran 
was alert, oriented and cooperative.  He appeared fatigued.  
He had an anxious mood and broad affect.  There were no 
psychotic symptoms reported or observed.  The veteran was not 
suicidal or homicidal.  

The evidence indicates that in April 1993 a rehabilitation 
counselor thought that the veteran was capable of a carefully 
selected competitive job. The report of inpatient post-
traumatic stress disorder treatment from August to October 
1993, however, discloses that the veteran was deemed not 
capable or returning to full employment and that he had a 
severe impairment in his ability to obtain and retain 
employment.  Notwithstanding that the veteran's inability to 
obtain employment was to some degree attributable to alcohol 
abuse, the summary of the August to October 1993 
hospitalization also shows that symptoms of the service-
connected PTSD were of  sufficient scope and severity to 
effectively preclude the veteran from gainful work, as was 
noted at the time of his hospital discharge. Accordingly, a 
total rating based on individual unemployability effective 
the date of hospital admission, August 30, 1993, is in order. 
Further, although PTSD was assigned a 70 percent evaluation 
as of December 14, 1992, the record fails to demonstrate that 
the service-connected psychiatric disorder was productive of 
unemployability of the veteran prior to the August 1993 VA 
hospitalization. The benefit of the doubt is resolved in the 
veteran's favor to the extent indicated. 38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. § 3.400. 


ORDER

An effective date of August 30, 1993, for a grant of a total 
disability evaluation based on individual unemployability due 
to service-connected disability, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


		
	WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals



- 7 -


